DETAILED ACTION
Claim(s) 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) PCT/CN2019/085247 submitted on April 30th, 2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on (April 10th, 2020); (May 6th, 2020); (March 29th, 2021); and (August 31st 2021) follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. “HYBRID AUTOMATIC REPEAT REQUEST (HARQ) RETRANSMISSION USING MULTIPLE TIMERS”). 

The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim(s) 1-20 are objected to because of the following informalities:  
	Claim 1 recites “cause the first apparatus at least to:” in line 5. For clarity and consistency, it is suggested to remove “at least” and recite “cause the first apparatus to perform ...”
Claim 13 recites a similar limitation. 
Claim(s) 2-12 and 14-20 are also being objected for being dependent on an objected base claim as set forth above.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-14 and 16-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Babaei et al. (US 2019/0052416 A1) hereinafter “Babaei”.

Regarding Claim 1,
	Babaei discloses a first apparatus [see fig. 4, pg. 3, ¶131 lines 1-17, a wireless device “406”], comprising:
	at least one processor [see fig. 4, pg. 3, ¶131 lines 1-17, a processor “408”]; and
	at least one memory including computer program codes [see fig. 4, pg. 3, ¶131 lines 1-17, a memory “409” storing program instructions “410”];
	the at least one memory and the computer program codes are configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to], with the at least one processor [see fig. 4, pg. 3, ¶131 lines 1-17, using the processor “408”], cause the first apparatus at least to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to]:
[see fig. 19, pg. 18, ¶242 lines 12-16; ¶243 lines 1-2; ¶246 lines 14-18, transmit a transport block via an uplink data channel corresponding to a first hybrid automatic repeat request (HARQ) process identifier indicated in a DCI/uplink grant to a base station] while starting a first timer and a second timer for the hybrid automatic repeat request process [see fig. 19, pg. 18, ¶243 lines 2-12, in response to transmitting the transport block, starting a uplink HARQ RTT timer; and in response to the uplink HARQ RTT timer expiring, starting an DRX retransmission timer], wherein the first timer indicates a time period during which the transport block is able to be retransmitted [see pg. 16, ¶227 lines 28-32, the DRX retransmission timer is started in response to the transport block not being successfully decoded], and wherein the second timer is configured to expire before the first timer [see pg. 16, ¶227 lines 28-32, in response to the downlink HARQ RTT timer expiring, the DRX retransmission timer is started];
	monitor a response associated with the transport block from the second apparatus [see fig. 19, pg. 18, ¶243 lines 12-14, monitor a downlink control channel while the uplink DRX retransmission timer is running]; and
	in response to the second timer expiring before receiving the response and before expiry of the first timer [see fig. 20, pg. 18, ¶245 lines 8-13, in response to the uplink HARQ RTT timer expiring, start monitoring a downlink control channel for downlink control information], retransmit the transport block while restarting the second timer [see fig. 20, pg. 18, ¶245 lines 8-13; ¶246 lines 23-27, in response to receiving the downlink control information, transmit a second transport block and start an uplink HARQ round trip time (RTT) timer for the HARQ process corresponding to the at least one transport block].

Regarding Claim 2,
	Babaei discloses the first apparatus of Claim 1 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”], wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] determine whether the preconfigured resources are available for retransmitting the transport block [see pg. 17, ¶235 lines 1-11; ¶236 lines 1-7, determine DCI indicating numerology and/or numerologies for HARQ RTT timer duration, and indicating retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block]; and
	in response to determining that the preconfigured resources are available [see pg. 17, ¶236 lines 1-7, in response to the HARQ RTT timer expiring, receiving a second DCI indicating the retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block], retransmit the transport block on the preconfigured resources [see pg. 17, ¶236 lines 1-7, retransmit the at least one of the at least one TB and/or generate the new at least one TB and transmit the new at least one TB].

Regarding Claim 3,
	Babaei discloses the first apparatus of Claim 1 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”], wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] restart the first timer upon retransmission of the transport block [see fig. 20, pg. 18, ¶243 lines 8-12, start the uplink DRX retransmission timer with the second value in response to the uplink HARQ RTT timer expiring].

Regarding Claim 4,
	Babaei discloses the first apparatus of Claim 1 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”], wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] in response to receiving from the second apparatus the response [see fig. 20, pg. 18, ¶245 lines 8-13; ¶246 lines 23-27, in response to receiving the downlink control information], wherein the response indicates a dynamic grant resource for retransmitting the transport block [see fig. 20, pg. 18, ¶246 line 4, the DCI indicating an uplink grant], retransmit the transport block on the dynamic grant resource while restarting the first timer [see fig. 20, pg. 18, ¶243 lines 8-12; ¶245 lines 8-13, transmit a second transport block, and start the uplink DRX retransmission timer with the second value in response to the uplink HARQ RTT timer expiring].

Regarding Claim 5,
	Babaei discloses the first apparatus of Claim 4 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”], wherein the response is received on a physical downlink control channel [see fig. 20, pg. 18, ¶246 lines 1-4, the wireless device receives a first downlink control information (DCI) over a first downlink control channel (e.g., PDCCH/EPDCCH and/or alike)].

Regarding Claim 6,
	Babaei discloses the first apparatus of Claim 4 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”], wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] stop the second timer upon the reception of the response [see pg. 17, ¶236 lines 1-7, the wireless device receives a second DCI in response to the HARQ RTT timer expiring].

Regarding Claim 7,
	Babaei discloses the first apparatus of Claim 1 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”], wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] in response to receiving the response [see fig. 20, pg. 18, ¶245 lines 8-13; ¶246 lines 23-27, in response to receiving the downlink control information], wherein the response indicates a successful reception of the transport block by the second apparatus [see fig. 20, pg. 18, ¶246 lines 1-5, the downlink control information (DCI) indicating parameters for a physical uplink shared channel (PUSCH) transmission of at least one transport block], stop both of the first timer and the second timer [see fig. 20, pg. 22, ¶266 lines 34-37, in response to receiving the first DCI indicating the scheduled transmission, the wireless device starts a DRX inactivity timer].

Regarding Claim 8,
	Babaei discloses the first apparatus of Claim 1 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”], wherein the at least one memory and the computer program codes are further configured to[see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] in response to determining that no prior transport block of a further hybrid automatic repeat request process is to be retransmitted [see pg. 17, ¶236 lines 1-7, in response to the HARQ RTT timer expiring, receiving a second DCI indicating the retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block], transmit the transport block on the preconfigured resources [see pg. 17, ¶236 lines 1-7, retransmit the at least one of the at least one TB and/or generate the new at least one TB and transmit the new at least one TB].

Regarding Claim 9,
	Babaei discloses the first apparatus of Claim 1 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”], wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] in response to determining that at least one prior transport block of a further hybrid automatic repeat request process is to be retransmitted [see pg. 17, ¶236 lines 1-7, in response to the HARQ RTT timer expiring, receiving a second DCI indicating the retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block], retransmit the at least one prior transport block on the preconfigured resources prior to transmitting the transport block [see pg. 17, ¶236 lines 1-7, retransmit the at least one of the at least one TB and/or generate the new at least one TB and transmit the new at least one TB].

Regarding Claim 10,
	Babaei discloses the first apparatus of Claim 9 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”], wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] in response to determining that a first prior transport block and a second prior transport block are to be retransmitted [see pg. 17, ¶236 lines 1-7, in response to the HARQ RTT timer expiring, receiving a second DCI indicating the retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block], compare a first priority of the first prior transport block on a first hybrid automatic repeat request process and a second priority of the second prior transport block on a second hybrid automatic repeat request process [see pg. 13, ¶211 lines 28-42, if the PDCCH indicates a DL transmission or if a DL assignment has been configured for this subframe, start the HARQ RTT Timer for the corresponding HARQ process; if the PDCCH indicates an UL transmission for an asynchronous HARQ process or if an UL grant has been configured for an asynchronous HARQ process for this subframe, start the UL HARQ RTT Timer for the corresponding HARQ process in the subframe containing the last repetition of the corresponding PUSCH transmission]; and 
	in response to determining that the first priority is higher than the second priority [see pg. 17, ¶236 lines 1-7, in response to the HARQ RTT timer expiring, receiving a second DCI indicating the retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block], retransmit the first prior transport block [see pg. 17, ¶236 lines 1-7, retransmit the at least one of the at least one TB and/or generate the new at least one TB and transmit the new at least one TB].

Regarding Claim 12,
	Babaei discloses the first apparatus of Claim 1 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”], wherein the first apparatus comprises a terminal device and the second apparatus comprises a network device [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406” and a Base Station “401”].

Regarding Claim 13,
	Babaei discloses a first apparatus [see fig. 4, pg. 3, ¶131 lines 1-17, a wireless device “406”], comprising:
	at least one processor [see fig. 4, pg. 3, ¶131 lines 1-17, a processor “408”]; and
	at least one memory including computer program codes [see fig. 4, pg. 3, ¶131 lines 1-17, a memory “409” storing program instructions “410”];
	the at least one memory and the computer program codes are configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to], with the at least one processor [see fig. 4, pg. 3, ¶131 lines 1-17, using the processor “408”], cause the first apparatus at least to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to]:
	determine [see pg. 17, ¶235 lines 1-11, determining], at the first apparatus [see fig. 4, pg. 3, ¶131 lines 1-17, by the wireless device “406”], whether at least one prior transport block on a hybrid automatic repeat request process to be retransmitted on preconfigured resources for an uplink transmission [see pg. 17, ¶235 lines 1-11; ¶236 lines 1-7, DCI indicating numerology and/or numerologies for HARQ RTT timer duration, and indicating retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block]; and 
	in response to determining that at least one prior transport block is to be retransmitted [see pg. 17, ¶236 lines 1-7, in response to the HARQ RTT timer expiring, receiving a second DCI indicating the retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block], retransmit the at least one prior transport block on the preconfigured resources [see pg. 17, ¶236 lines 1-7, retransmit the at least one of the at least one TB and/or generate the new at least one TB and transmit the new at least one TB].

Regarding Claim 14,
	Babaei discloses the first apparatus of Claim 13 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”], wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] in response to determining that a first prior transport block and a second prior transport block are to be retransmitted [see pg. 17, ¶236 lines 1-7, in response to the HARQ RTT timer expiring, receiving a second DCI indicating the retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block], compare a first priority of the first prior transport block on a first hybrid automatic repeat request process and a second priority of the second prior transport block on a second hybrid automatic repeat request process [see pg. 13, ¶211 lines 28-42, if the PDCCH indicates a DL transmission or if a DL assignment has been configured for this subframe, start the HARQ RTT Timer for the corresponding HARQ process; if the PDCCH indicates an UL transmission for an asynchronous HARQ process or if an UL grant has been configured for an asynchronous HARQ process for this subframe, start the UL HARQ RTT Timer for the corresponding HARQ process in the subframe containing the last repetition of the corresponding PUSCH transmission]; and
	in response to determining that the first priority is higher than the second priority [see pg. 17, ¶236 lines 1-7, in response to the HARQ RTT timer expiring, receiving a second DCI indicating the retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block], retransmit the first prior transport block [see pg. 17, ¶236 lines 1-7, retransmit the at least one of the at least one TB and/or generate the new at least one TB and transmit the new at least one TB].

Regarding Claim 16,
	Babaei discloses the first apparatus of Claim 13 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”], wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] in response to determining that no prior transport block on the hybrid automatic repeat request process is to be retransmitted [see pg. 17, ¶236 lines 1-7, in response to the HARQ RTT timer expiring, receiving a second DCI indicating the retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block], transmit a transport block on a further hybrid automatic repeat request process on the preconfigured resources [see fig. 19, pg. 18, ¶242 lines 12-16; ¶243 lines 1-2; ¶246 lines 14-18, transmit a transport block via an uplink data channel corresponding to a first hybrid automatic repeat request (HARQ) process identifier indicated in a DCI/uplink grant to a base station] while starting a first timer and a second timer for the further hybrid automatic repeat request process [see fig. 19, pg. 18, ¶243 lines 2-12, in response to transmitting the transport block, starting a uplink HARQ RTT timer with a first value; and in response to the uplink HARQ RTT timer expiring, starting an uplink DRX retransmission timer with a second value], wherein the first timer indicates a time period during which the transport block is able to be transmitted [see pg. 16, ¶227 lines 28-32, the downlink DRX retransmission timer is started in response to the transport block not being successfully decoded], and wherein the second timer is configured to expire before the first timer [see pg. 16, ¶227 lines 28-32, in response to the downlink HARQ RTT timer expiring, the downlink DRX retransmission timer with the second value is started].

Regarding Claim 17,
	Babaei discloses the first apparatus of Claim 16 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”], wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] monitor a response associated with the transport block from the second apparatus [see fig. 19, pg. 18, ¶243 lines 12-14, monitor a downlink control channel while the uplink DRX retransmission timer is running]; and 
	in response to the second timer expiring before receiving the response and before expiry of the first timer [see fig. 20, pg. 18, ¶245 lines 8-13, in response to the uplink HARQ RTT timer expiring, start monitoring a downlink control channel for downlink control information], retransmit the transport block while restarting the second timer [see fig. 20, pg. 18, ¶245 lines 8-13; ¶246 lines 23-27, in response to receiving the downlink control information, transmit a second transport block and start an uplink HARQ round trip time (RTT) timer for the HARQ process corresponding to the at least one transport block].

Regarding Claim 18,
	Babaei discloses the first apparatus of Claim 16 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”], wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] determine whether the preconfigured resources are available for retransmitting the transport block [see pg. 17, ¶235 lines 1-11; ¶236 lines 1-7, determine DCI indicating numerology and/or numerologies for HARQ RTT timer duration, and indicating retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block]; and 
[see pg. 17, ¶236 lines 1-7, in response to the HARQ RTT timer expiring, receiving a second DCI indicating the retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block], retransmit the transport block on the preconfigured resources [see pg. 17, ¶236 lines 1-7, retransmit the at least one of the at least one TB and/or generate the new at least one TB and transmit the new at least one TB].

Regarding Claim 19,
	Babaei discloses the first apparatus of Claim 16 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”], wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] restart the first timer upon retransmission of the transport block [see fig. 20, pg. 18, ¶243 lines 8-12, start the uplink DRX retransmission timer with the second value in response to the uplink HARQ RTT timer expiring].

Regarding Claim 20,
	Babaei discloses the first apparatus of Claim 16 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”], wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] in response to receiving from the second apparatus the response [see fig. 20, pg. 18, ¶245 lines 8-13; ¶246 lines 23-27, in response to receiving the downlink control information], wherein the response indicates a dynamic grant resource for retransmitting the transport block [see fig. 20, pg. 18, ¶246 line 4, the DCI indicating an uplink grant], retransmit the transport block on the dynamic grant resource while restarting the [see fig. 20, pg. 18, ¶243 lines 8-12; ¶245 lines 8-13, transmit a second transport block, and start the uplink DRX retransmission timer with the second value in response to the uplink HARQ RTT timer expiring].

Allowable Subject Matter
Claims 11 and 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Publication Document No.: “Xu” (US 2021/0176015 A1); 
See fig. 9, pg. 4, ¶76.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469